                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                                Case No. 18-cv-05530-HSG
                                   8                    Plaintiff,                          ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         OPPOSITION TO DEFENDANTS'
                                                                                            SUMMARY JUDGMENT MOTION
                                  10     P. LAM,
                                                                                            Re: Dkt. No. 31
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for a second extension of time to file his opposition to defendants’
                                  14   summary judgment motion is GRANTED. Dkt. No. 31. Plaintiff shall file his opposition to
                                  15   defendants’ summary judgment motion by December 16, 2019. The reply brief shall be filed no
                                  16   later than fourteen (14) days after the date the opposition is filed. The motion shall be deemed
                                  17   submitted as of the date the reply brief is due. No hearing will be held on the motion.
                                  18          This order terminates Dkt. No. 31.
                                  19          IT IS SO ORDERED.
                                  20   Dated: 11/15/2019
                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
